Citation Nr: 1425965	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for diabetic retinopathy, secondary to service-connected diabetes mellitus type II. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, secondary to service-connected diabetes mellitus type II, and if so, whether service connection is warranted.   

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left upper extremity, secondary to service-connected diabetes mellitus type II, and if so, whether service connection is warranted.   

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right upper extremity, secondary to service-connected diabetes mellitus type II, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1972, with service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reopened claims of service connection for bilateral peripheral neuropathy of the upper extremities and hypertension and denied these service connection claims, as well as the claim for diabetic retinopathy.  The Board must also consider the question of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).    

In November 2012, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  

The issues of diabetic retinopathy, peripheral neuropathy of the left and right upper extremities, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A November 2004 RO decision denied the Veteran's claims of entitlement to service connection for hypertension, secondary to diabetes mellitus type II, and peripheral neuropathy of the left and right upper extremities, secondary to diabetes mellitus type II.  The RO notified the Veteran of the decision and of his appellate rights, but he did not perfect an appeal.  

2. Evidence received since the November 2004 RO decision consists of evidence that is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims of service connection for hypertension, secondary to diabetes mellitus type II, and peripheral neuropathy of the left and right upper extremities, secondary to diabetes mellitus type II. 


CONCLUSIONS OF LAW

1. The November 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2. New and material evidence has been received to reopen the claims of entitlement to service connection for hypertension, secondary to diabetes mellitus type II, and peripheral neuropathy of the left and right upper extremities, secondary to diabetes mellitus type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

By way of background, the Veteran filed claims of service connection for hypertension, secondary to diabetes mellitus type II, and peripheral neuropathy of the left and right upper extremities, secondary to diabetes mellitus type II, in January 2004.  The RO denied these claims in a November 2004 rating decision.  The evidence considered in the November 2004 rating decision consisted of the Veteran's service treatment records, VA treatment records, dated through August 2004, October 2004 VA examination report, and a March 2004 statement from the Veteran's private doctor.  The RO denied the claims as the Veteran did not have a diagnosis of peripheral neuropathy of the left and right upper extremities and the Veteran's diagnosed hypertension was not related to his service-connected diabetes mellitus type II.  The Veteran did not submit a notice of disagreement and no additional evidence was physically or constructively received within one year of notice of the rating decision.  Accordingly, the November 2004 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.1105.  

Evidence submitted since the November 2004 rating decision includes a November 2009 statement from the Veteran's VA treating medical professional that states that the Veteran has cardiovascular and neurological complications that are directly due to his service-connected diabetes mellitus type II.  This evidence is new and material as it was not of record in November 2004 and provides an association between the Veteran's cardiovascular and neurological conditions and his service-connected diabetes mellitus.  As this relates to an unestablished fact necessary to substantiate the claims, the service connection claims are reopened.  38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010)


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity, secondary to diabetes mellitus; to this extent only, the claim is granted.  

New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity, secondary to diabetes mellitus; to this extent only, the claim is granted.  

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, secondary to diabetes mellitus; to this extent only, the claim is granted.  






REMAND

At the November 2012 hearing, the Veteran contended that the "conditions that are associated with diabetes were diagnosed at the time of the initial diagnosis of the diabetes" in 2002.  He identified pertinent treatment in 2002 from two private physicians, Dr. T. and Dr. S.  A response from Dr. T.'s facility is associated with the claims file and states that medical records are not available.  However, records from Dr. S. have not been requested.  As such, upon remand, the RO must take appropriate action to attempt to obtain records from Dr. S., particularly records from 1999 through 2002.     

The Veteran has also asserted that he received VA treatment in 2002 from the Poplar Bluff VAMC.  After review of the claims file, the Board notes that the RO did attempt to obtain records prior to January 2004 and it appeared that the Veteran did not receive earlier treatment at the Poplar Bluff VAMC.  Upon remand, the RO shall make a second attempt at obtaining any VA treatment records dated prior to January 2004.  The RO shall also obtain records dated since June 2008, specifically records from medical professionals D. Hays and L. Gillespie.  The Board further notes that in the November 2009 medical statement, the medical professional cited to July 30, 2008 as the date of diagnosis of a visual condition directly due to the Veteran's diabetes.  The RO shall also specifically search for all VA treatment records dated July 30, 2008.  

The Board notes that the Veteran was afforded VA examinations in October 2004 and April 2010 in regards to the Veteran's service connection claim for hypertension.  However, the examination reports do not include a thorough rationale that discusses whether the Veteran's hypertension was aggravated by the Veteran's service-connected diabetes mellitus type II.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds that the Veteran must be afforded contemporaneous VA examinations for his service connection claims for retinopathy and peripheral neuropathy of the upper extremities to determine whether any retinopathy or peripheral neuropathy found to be present is due to or aggravated by the Veteran's service-connected diabetes mellitus type II. 
 
Accordingly, the case is REMANDED for the following action:

1.  Associate, physically or electronically, any outstanding relevant records of VA treatment dated since June 2008 and associate them with the record.  The RO shall also specifically search for VA treatment records dated prior to January 2004 and VA treatment records dated July 30, 2008.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include, but not limited to records from Dr. S. from Medical Physicians.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature or etiology of the diabetic retinopathy, peripheral neuropathy of the left and right upper extremities, and hypertension.  He should be provided an appropriate amount of time to submit this evidence.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's hypertension.  The claims file should be made available and reviewed by the examiner.  

For the purposes of this examination, the examiner shall presume that the Veteran was formally diagnosed with diabetes mellitus, type II and hypertension in 2002.  

The examiner should address the following: 

a) Is it at least as likely as not that the Veteran's hypertension had its onset in service or manifested within one year of separation from service, or is otherwise related to service. 

b) Is it at least as likely as not that the Veteran's hypertension was caused or aggravated (permanently worsened) due to the service-connected diabetes.  

If the examiner determines that the Veteran's hypertension was aggravated by his service-connected diabetes, the examiner should identify the baseline level of severity of the hypertension, prior to the onset of aggravation by the service-connected diabetes. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any diabetic retinopathy found to be present.  The claims file should be made available and reviewed by the examiner.     

a) Provide a diagnosis for any visual condition found to be present, to include diabetic retinopathy. 

b) Is it at least as likely as not that any visual condition found to be present began in or is otherwise related to the Veteran's service. 

c) Is it at least as likely as not that any visual condition found to be present was caused or aggravated (permanently worsened) due to the service-connected diabetes. 

If the examiner determines that the Veteran's visual condition was aggravated by the Veteran's diabetes, the examiner should identify the baseline level of severity of the visual condition prior to the onset of aggravation by the service-connected diabetes.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  The examiner shall specifically discuss the November 2009 medical statement.   

6.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any peripheral neuropathy of the left or right upper extremity found to be present.  The claims file should be made available and reviewed by the examiner.       

a) Provide a diagnosis for any peripheral neuropathy of the left or right upper extremity found to be present.  If peripheral neuropathy of the left or right upper extremity is found to be present, the examiner should specify if the peripheral neuropathy is acute or subacute.     

b) Is it at least as likely as not that any peripheral neuropathy of the left or right upper extremity found to be present began in or is otherwise related to the Veteran's service, to include herbicide exposure.  

c) Is it at least as likely as not that any peripheral neuropathy of the left or right upper extremity found to be present was caused or aggravated (permanently worsened) due to the service-connected diabetes. 

If the examiner determines that the Veteran's peripheral neuropathy of the left or right upper extremity found to be present was aggravated by the Veteran's diabetes, the examiner should identify the baseline level of severity of the peripheral neuropathy prior to the onset of aggravation by the service-connected diabetes.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

7.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


